PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DUOBACK CO., LTD.
Application No. 16/843,120
Filed: 8 Apr 2020
For: ASSEMBLY-TYPE CHAIR


:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 C.F.R. 1.55(f), filed June 2, 2022, requesting the Office accept a delayed certified copy of a foreign application submitted under 35 U.S.C. 
§ 119(a)-(d).

The petition is dismissed.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 C.F.R. § 1.55(f)."
This is not a final agency action within the meaning of 5 U.S.C. § 704.

Background

The instant application claims priority to Korean Application No. 10-2019-0087494, filed July 19, 2019.

A certified copy of the foreign application was not filed with the Office within the time period set forth in 37 C.F.R. § 1.55(f)(1).

37 C.F.R. § 1.55(f)(3) states,

If a certified copy of the foreign application is not filed within the time period specified [in] paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in §1.17(g).

A grantable petition under 37 C.F.R. § 1.55(f) must include:

(1)	A certified copy of the foreign application, unless previously filed,
(2)	A showing of good and sufficient cause for the delay in the submission of the certified copy, and
(3)	The petition fee set forth in 37 C.F.R. § 1.17(g).

The petition lacks (2) set forth above.

With respect to (2) above: Please explain why the certified copy was not timely submitted. Petitioner states, “…The certified priority documents were inadvertently not submitted in the application through unintentional error and without any deceptive invention on the part of the Applicant.”  

Please provide details discussing the “unintentional error” that led to the failure to timely submit the certified copy of the priority document. 

In addition, please confirm that only one certified priority document – for KR 10-2019-0087494, filed July 19, 2019 -  is at issue. The petition states “certified priority documents” were not submitted.

Further correspondence with respect to this matter may be submitted as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET